Mr. Justice Sulzbacher,
after making the above statement of facts, delivered the following opinion of the Court:
The only points raised by appellant in his appeal in cas-sation, which have to be considered by the court, are those *437of errors of fact and of law in the consideration and interpretation of the second interrogatory which was answered in the affirmative by the plaintiff, and literally reads as follows: “Diga cómo es cierto que en diferentes ocasiones ha maltratado de obra su esposo Ramón Pastor Diaz, (State whether on several occasions****have ill-treated or laid violent- hands****your husband, Ramón Pastor Diaz), as also the construction of General Orders of March 17, 1899, taken in connection with section 8 of the Act of the Congress of the United States, entitled : “An Act temporarily to provide revenues and a civil government for Porto Rico, and for other purposes”, approved April 12, 1900.
The aforesaid question, answered in the affirmative by plaintiff, namely: “Diga cómo es cierto que en diferentes oca-siones ha maltratado de obras.su esposo, Don Ramón Pastor Diaz”, and to which great importance is attached by defendant, is obscure and defective in its wording and therefore, cannot be admitted as evidence that Carolina Luzunaris had maltreated her husband.
The court, after having weighed the testimony of the several witnesses introduced by both parties, concluded that plaintiff had established the fact of her husband’s ill-treatment, while the defendant has not succeeded in convincing the court that the plaintiff had ill-treated him, as alleged.
Section 8 of the Act of Congress, provides as follows: “That the laws and ordinances of Porto Rico now in force shall continue in full force and effect, except as altered, amended, or modified by military orders and decrees in force when this Act shall take effect, and so far as the same are not-inconsistent or in conflict with the statutory laws of the United States not locally inapplicable or the provisions hereof, until altered, amended, or repealed by the legislative authority hereinafter provided for Porto Rico, or by Act of Congress of the United States”. And although section 19 of General Orders of March 17, 1899, provides that a divorce can be decreed only in purely civil marriages, *439specifying as one of the grounds for divorce “cruelty by the husband toward the wife, when same is of a physical character”, — a ground alleged and proved in this case,— inasmuch as said section 8 also provides: “and all persons lawfully married in Porto Rico, shall have all the rights and remedies conferred by law upon parties to either civil or religious marriages”, -it is evident that the intention of Congress was to confer upon all persons lawfully married, all aforesaid rights and remedies, whether the marriage was performed by the civil authority, or according to the rites of the Church; and the conclusion must be arrived at that all the provisions of above mentioned General Order of March 17, 1899, in so far as they have reference merely to civil marriages, are in conflict with the said law of Congress, and the terms of said General Order should also be applied to religious marriages; a doctrine already established by this court.
In view of the reasons above set forth, the appeal should .be dismissed in all its parts. We adjudge that we should declare and we do declare that the appeal in cassation for violation of law, taken by Ramón Pastor Diaz, does not lie and impose upon him the costs. This decision is ordered to be communicated to the District Court of Humacao for compliance therewith.
Messrs. Chief Justice Quinones and Associate Justices Hernández, Figueras and MacLeary, concurring.